—Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered on or about October 22, 1993, which denied New York City Housing Authority’s motion for leave to amend the answer to assert a counterclaim, unanimously affirmed, without costs.
In view of the extended and unexplained delay which preceded the application for leave to amend the answer, made on the eve of trial after plaintiff had been granted special preference and the failure to present any facts to show merit with respect to the proposed counterclaim, we find no basis to disturb the trial court’s sound exercise of discretion (CPLR 3025). Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Ross, JJ.